IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
CASE NO. 5:20-mc-4-M

In re: )

) ORDER ON

) EX PARTE APPLICATION FOR
APPLICATION OF MOTHER’S ) ORDER TO OBTAIN
MILK, INC., FOR EX PARTE ) DISCOVERY IN FOREIGN
ORDER TO OBTAIN DISCOVERY ) PROCEEDING
FOR USE IN FOREIGN )
PROCEEDINGS )

)

This matter comes before the Court on the application of Mother’s Milk, Inc. (“Mother’s
Milk”), for an order, pursuant to 28 U.S.C. § 1782(a), directing that testimony be given, and
documents produced, by Motif Medical, LLC (“Motif”), for use in a pending proceeding brought
by Mother’s Milk in the Republic of Korea. Having considered the application and supporting
documents, the Court finds that Mother’s Milk satisfies the statutory requirements of 28 U.S.C. §
1782(a). Having considered the additional factors identified in Intel Corp. v. Advanced Micro
Devices, Inc., 542 U.S. 241, 264-65 (2004), in the exercise of the Court’s discretion, the Court
finds that the application should be GRANTED with the modification noted below.

In its third request for documents and things, Mother’s Milk lists “[a]ll documents and
things, including videos, photographs, or computer images relating to breast pump protectors
used on or in connection with current or prior Motif breast pumps not supplied by Cimilre, from
2015 to present.” Proposed Subpoena Duces Tecum { 3, DE 2-5 (emphasis added). Because the
requested evidence is ultimately to support patent-infringement claims against Cimilre,

information about Motif’s other suppliers is irrelevant and this request should be stricken from

Case 5:20-mc-00004-M Document 6 Filed 02/27/20 Page 1 of 2
the subpoena. With this modification, Mother’s Milk may issue and serve the proposed

subpoenas in accordance with the Federal Rules of Civil Procedure.

SO ORDERED this the 27 day of February, 2020.

Lebel CMe

RICHARD E. MYERS II
U.S. DISTRICT COURT JUDGE

2

Case 5:20-mc-00004-M Document 6 Filed 02/27/20 Page 2 of 2
